DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Application Serial No. 16/198,224, entitled "BAND COMBINATION CONSTRAINT ON THE NUMBER OF SUPPORTED LAYERS" and filed on November 21, 2018, which claims the benefit of U.S. Provisional Application Serial No. 62/591,537, entitled "BAND COMBINATION CONSTRAINT ON THE NUMBER OF SUPPORTED LAYERS" and filed on November 28, 2017. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 17, 2020 and March 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated July 17, 2020. Claims 1-14 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 1-14 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method of wireless communications, the method comprising: 
by a user equipment: 
receiving, from a base station, a user equipment configuration ...”
The examiner objects the usage of the term “by a user equipment” indicated in italics above and suggests amending the claim to move this limitation to the claim preamble, so the claim language flows better, e.g., “A method of wireless communications by a user equipment, the method comprising: 
[[by a user equipment:]] 
receiving, from a base station, a user equipment configuration ...”
Claims 2-7 and 14 are objected to since they all depend from claim 1. 
Regarding claim 8, it recites, “A method of wireless communications by a base station, comprising: 
by a base station: 
generating a user equipment configuration ...”
Claim 8 is a method-step claim that comprises a couple of steps, e.g., generating step, etc.
Apparently, the term “by a base station” indicated in italics above seems redundant to the same term in the preamble. So, the examiner objects the usage of the term and suggests amending the claim to “A method of wireless communications by a base station, comprising: 
[[by a base station:]] 
generating a user equipment configuration ...”
Claims 9-13 are objected to since they all depend from claim 8. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,717. 
Regarding claim 1, it recites, “A method of wireless communications, the method comprising: by a user equipment: 
receiving, from a base station, a user equipment configuration based on user equipment band combination constraint information, the user equipment configuration including a carrier aggregation combination and band processing combination configuration; and 
performing a communication with the base station based on the carrier aggregation combination and band processing combination configuration.”
Claim 1 of U.S. Patent No. 10,721,717 recites, “A method of wireless communications by a user equipment (UE), comprising: 
receiving, at a modem of the UE from a base station, a UE configuration based on UE band combination constraint information, the UE configuration including a carrier aggregation combination and band processing combination configuration; 
configuring the UE, by a processor of the UE, according to the carrier aggregation combination and band processing combination configuration; and 
performing a communication with the base station, via the modem of the UE, according to the carrier aggregation combination and band processing combination configuration.”
Based on the information above, claim 1 of the instant application includes similar elements that is a part of the limitations in claim 1 of U.S. Patent No. 10,721,717, e.g., the receiving and performing steps, by using different wordings, such as using “A method of wireless communications, the method comprising: by a user equipment,” instead of “A method of wireless communications by a user equipment (UE), comprising” as indicated in italics above.
In fact, claim 1 is merely a broader version of the claim 1 of U.S. Patent No. 10,721,717 by eliminating the terms “at a modem of the UE,” “configuring the UE, by a processor of the UE, according to the carrier aggregation combination and band processing combination configuration,” and “via the modem of the UE,” as indicated in italics in claim 1 of the patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 


Allowable Subject Matter
14.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim 1 or 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 8, the prior art in single or in combination fails to teach "wherein a duration between the fourth time and the second time is less than a duration corresponding to a delay demand of the terminal,” in combination with other limitation of the claim(s).
Similar limitations are included in claim 16.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mondal et al. (US 2021/0168779) is cited to set physical downlink shared channel (PDSCH) default beam behavior for single transmission-reception point (TRP), single downlink control information (DCI) multi-TRP and multi-DCI multi-TRP operation, as well as physical downlink control channel (PDCCH) prioritization based on quasi-colocation (QCL) Type-D for multi-panel reception and single panel reception; 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner
Art Unit 2473